Citation Nr: 1736515	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-06 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is of record.

The Board denied the appeal from the RO's October 2010 decision in November 2014.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand dated June 18, 2015, the Court vacated the Board's November 2014 denial of service connection for a low back disability and remanded the case for readjudication consistent with the decision.  The Board remanded the matter in November 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a May 2017 written correspondence, the Veteran requested a Board hearing via video conference to introduce expert testimony on the origin of his back disability.  However, it does not appear that the Veteran has been scheduled for a Board hearing and there is no indication that he has since cancelled his hearing request.  Although the Veteran was previously afforded a Board hearing, no expert testimony was presented at that time.  

In light of the Veteran's pending Board hearing request concerning the issue presently on appeal before the Board, the case must be remanded to afford the Veteran an appropriate Board hearing.  38 U.S.C.A. § 7107 (b) (West 2014); 38 C.F.R. §§20.700 (a), 20.703 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board pursuant to the May 2017 hearing request following the usual procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




